Citation Nr: 0429854	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-45 684	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for death pension benefits, to include 
establishment of continuous cohabitation.

2.  Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for purposes of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

In March 1946, the appellant married the veteran, who served 
on active duty from July 1943 to March 1946.  He died on 
September [redacted], 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision issued by the San Juan, 
Commonwealth of Puerto Rico, VA Regional Office (San Juan 
RO), which determined that no new and material evidence had 
been submitted to reopen the appellant's claim for death 
pension benefits as she had not submitted evidence showing 
continuous cohabitation with the veteran until his death in 
September 1963.

The appellant testified at a personal hearing held at the San 
Juan RO in October 1996; a copy of the hearing transcript is 
associated with the claims file.  Subsequently, the case was 
transferred to the St. Petersburg Florida Regional Office 
(St. Petersburg RO).  

In June 2003, the Board remanded the case for additional 
development.  The case is now before the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  In an October 1994 administrative decision, the 
appellant's claim for death pension benefits was disallowed 
for failure to prosecute; the appellant did not file an 
appeal to that decision.

2.  The evidence added to the record since the October 1994 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the appellant's claim.  

3.  The appellant and the veteran were married in March 1946 
and there was no valid divorce.

4.  The appellant and the veteran separated in late 1946, and 
remained separated until the veteran's death in September 
1963.

5.  The separation between the veteran and the appellant was 
neither temporary nor due to the misconduct of, or procured 
by, the veteran.


CONCLUSIONS OF LAW

1.  The October 1994 administrative decision, denying the 
appellant's claim for death pension benefits, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  Evidence received since the October 1994 administrative 
decision is new and material and the appellant's claim for 
death pension benefits is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

3.  The appellant is not entitled to recognition as the 
surviving spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. §§  101, 103, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim and 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  As the 
appellant's claim to reopen was received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and her request to reopen her 
death pension claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5103A (West 2002).  The appellant was afforded 
the opportunity to provide legal and lay evidence, which 
might support her claim.  The appellant testified at an 
October 1996 and has submitted additional lay statements in 
support of her claim.  Moreover, the record contains the 
results of a January 1965 field investigation.  Under these 
circumstances, the Board finds that the VA has obtained, or 
made reasonable efforts to obtain, all evidence, which might 
be relevant to her claim and that the VCAA does not mandate 
further development.  Accordingly, the Board finds that no 
further assistance to the claimant is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  The Board also finds that 
the legal certificates, the January 1965 VA field 
investigation, earlier affidavits from the veteran, 
appellant, and her mother, the more recent lay statements 
from neighbors and other relatives, and her testimony are 
adequate for determining whether she can be recognized as the 
veteran's surviving spouse for VA benefits purposes.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in August 1995.  Thereafter, in an April 1996 
decision, VA determined that no new and material evidence had 
been received to reopen the appellant's claim prior to the 
enactment of the VCAA.  Only after the April 1996 action was 
promulgated, in letters dated in May 2001, July 2003 and 
April 2004 and an April 2004 supplemental statement of the 
case (SSOC), did the RO provide initial notice of the 
provisions of the VCAA and more fully advise the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any other evidence or information that would support her 
claim.  In the July 2003 letter, the RO also indicated that 
it would be glad to assist the appellant in getting evidence 
but that it was her responsibility to make sure VA received 
it.  Collectively, in multiple duty to assist and decision 
letters, SOCs issued in May 1965 and October 1996, a July 
2003 VCAA letter, SSOCs issued in September 1997, May 1998, 
January 2001, and April 2004, and at a RO hearing, VA advised 
the appellant of what must be shown for her to be recognized 
as the veteran's surviving spouse for VA benefit purposes, 
notified her of the duty to assist provisions of the VCAA, 
what VA would do and had done, and what she should do, and 
gave her opportunities to provide any additional comments or 
supporting information.  In particular, a January 2001 SSOC 
notified the appellant of the ramifications of the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
Gregory v. Brown, 5 Vet. App. 108 (1993) and readjudicated 
her claim based on the holding in that case.  The appellant 
testified at an October 1996 RO hearing, where she presented 
additional argument and evidence.  She also submitted 
additional statements from relatives including the veteran's 
sister.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, at 
an RO hearing, and in SOCs and SSOCs, the VA informed her of 
what information she needed to establish entitlement to VA 
benefits as a surviving spouse of the veteran, and that she 
should send in information describing additional evidence or 
the evidence itself.  While the notice VA provided to the 
appellant in July 2003 was not given prior to the initial AOJ 
adjudication of the claim, the notice was provided by VA 
prior to the retransfer of the appellant's case to the Board 
and the content of the notice and various duty to assist 
letters, along with the SOCs and SSOCs, generally complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  In October 1996, the 
appellant testified at an RO hearing.  Therefore, to decide 
the appeal regarding the appellant's claim discussed herein 
would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  By various informational 
letters, SOCs and  SSOCs, VA satisfied the fourth element of 
the notice requirements.  The April 2004 SSOC provided the 
regulations implementing the provisions of the VCAA.  
Moreover, VA is not required to comply with the notice and 
duty to assist provisions of the VCAA where, as here, there 
is no legal basis for the claim.  38 C.F.R. § 3.317(a)(ii) 
(2004); VAPOGCPREC 5-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  Moreover, in light 
of the Board's conclusion that new and material evidence has 
been submitted sufficient to reopen the appellant's death 
pension claim, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating the issue as to 
whether new and material evidence has been received to reopen 
her claim.  This is so because the Board is taking action 
favorable to the appellant in reopening her claim for 
entitlement to death pension benefits, and as such poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to death pension benefits.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The appellant's original claim for death pension benefits was 
denied by the San Juan RO in March 1965 based on a 
determination that she did not live continuously with the 
veteran from the date of her marriage to the date of his 
death.  Contemporaneously, the appellant was notified of the 
action and was advised of her appellate rights.  Although the 
appellant filed a notice of disagreement (NOD) with that 
decision the same month, and a statement of the case (SOC) 
was issued in May 1965, she did not perfect an appeal.  In 
June 1992, the appellant submitted another application, VA 
Form 21-534, a copy of a letter from the Social Security 
Administration (SSA) awarding her widow's benefits along with 
duplicate copies of the veteran's death certificate and their 
marriage certificate, to reopen her claim for death pension 
benefits.  She was asked to provide a copy of the veteran's 
service records (DD Form 214).  In September 1992, the San 
Juan RO denied her claim for widow's death pension benefits 
for failure to provide the requested information and her 
advised of her appellate rights.  In June 1994, the appellant 
asked about the status of her claim for pension benefits.  In 
an August 1994 letter, the San Juan RO construed her request 
as a new claim for death pension benefits and asked her to 
submit a copy of the veteran's service records (DD Form 214), 
noting that their attempt for verification from the National 
Personnel Records Center (NPRC) resulted in a negative 
response.  In October 1994, the San Juan RO denied her claim 
for widow's death pension benefits for failure to provide the 
requested information and advised her of her appellate 
rights.  In August 1995, the San Juan RO received another 
application, VA Form 21-534, to reopen her claim for death 
pension benefits.  In an April 1996 administrative decision, 
the subject of this appeal, the San Juan RO determined that 
the appellant had submitted no new and material evidence to 
change the decision made in March 1965.  The appellant was 
notified of VA's action and advised of her appellate rights 
the same month; she perfected an appeal.

Since the appellant did not file an NOD with the September 
1992 and October 1994 administrative decisions within one 
year of notification and did not perfect a timely appeal to 
the March 1965 rating decision, these decisions became final 
and are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2004).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for death pension benefits has been 
received.  

The evidence presented or secured since the last final denial 
in October 1994 of the appellant's claim for death pension 
benefits includes testimony from the claimant clarifying the 
circumstances surrounding her separation from the veteran in 
1946, which shows that separation between the veteran and the 
appellant was not temporary, was not do the misconduct of, or 
procured by, the fault of the veteran.  This testimony was 
not previously of record and bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  Accordingly, the appellant's claim for 
death pension benefits is reopened.  To this extent, the 
appeal is granted.

Surviving Spouse

The appellant has asserted that she should be recognized as a 
surviving spouse of the veteran because she raised the 
veteran's daughter and remained married to the veteran until 
his death in September 1963, even though both she and the 
veteran had two children by different partners outside of 
wedlock.  Statements dated in November 2003 from two of the 
appellant's sisters and the veteran's sister attest to the 
facts that they were present when the appellant and veteran 
were married and that the appellant remained married to the 
veteran until his death.

Governing law provides that VA dependency and indemnity 
compensation and death pension benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).  The 
term surviving spouse means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.350(a)(b)(1) (2004).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2004).  The statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).

The pertinent statute and regulation, 38 U.S.C. § 101(3) and 
38 C.F.R. § 3.50(b)(1), set forth a two-part test to 
determine whether a spouse will be deemed to have 
continuously cohabitated with the veteran when there has been 
a separation.  The spouse must not only be free of fault at 
the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  
The Court found that the "without fault" requirement of the 
law was not a continuing one.  Rather, although acts 
subsequent to the separation may in certain cases be relevant 
evidence, the finding of "fault" or "without fault" is to 
be determined on the basis of an analysis of the conduct at 
the time of separation (emphasis added).  

Two of the essential facts in this case are undisputed.  The 
appellant and the veteran were married in March 1946 and, 
although separated, were still legally married at the time of 
the veteran's death in September 1963.  It is also undisputed 
that the appellant gave birth to the veteran's daughter in 
April 1947, that the appellant also gave birth to two other 
children fathered by G. S. and that the veteran fathered two 
other children by I. C. M. in 1951 and 1953.  However, the 
reason for the initial separation in October 1946 appears to 
be disputed.

In November 1946, the appellant submitted a statement to the 
VA asking for a portion of the veteran's educational 
benefits, because the veteran was not providing for her 
needs.  In response, the veteran submitted a sworn statement 
indicating that the appellant went to live with her mother 
and that she had abandoned him.  Soon after, the veteran 
discontinued training, indicating that he was going to get a 
divorce.

The results of a January 1965 VA field investigation reflect 
that the appellant commenced a relationship with G. S. on or 
about January 1959, while the veteran was still alive; that 
she illicitly maintained her relationship with G. S. from 
1959 to the time of the field investigation; and that the 
appellant's two children fathered by G. S. were born in 1959 
and 1961, prior to the veteran's death.

In a March 1965 decision, the San Juan RO denied eligibility 
to death pension benefits based on lack of continuous 
cohabitation.

At an October 1996 hearing, the appellant testified that, 
after their marriage in March 1946, she lived with the 
veteran in Fajardo for six months; that, when she became 
pregnant in 1946, she decided to go stay with her mother so 
that her mother could help her with her pregnancy and with 
the birth; that she and the veteran separated in October 
1946; and that after their daughter was born, the appellant 
continued to live with her mother after the birth of the 
veteran's daughter.  She alleged that the veteran abandoned 
her, adding that she could not remember the dates but she 
thought that he was the one who abandoned her.  The appellant 
stated that the veteran tried to get her to sign papers so he 
could get a divorce but she refused to get a divorce.  She 
admitted that after she went to live with her mother, the 
veteran used to come and stay in her mother's house and then 
he would leave again; that she never knew what the reason was 
but that they did not have a real separation until 1959 when 
she did not hear from the veteran again.  Later, when she 
went to look for him, the veteran was living with another 
woman.  As far as the appellant knew, she was never divorced 
from the veteran.  In 1959, she began a relationship with 
another man, G. S., but never remarried or lived with him, 
even though she had two daughters together.  The appellant 
testified that she went to live with her mother with "his 
consent, because he didn't care about anything."  Later, she 
added that "the veteran wasn't very agreeable but he finally 
accepted it. . . . [her] mother came for [her] and he had to 
accept it because [her] condition was very - . . . . 
critical."  The appellant testified that after their 
daughter was born, the veteran would stay with her at her 
mother's home and then he went back to Fajardo, but "[she] 
just couldn't go chasing after him.  [She] stayed with [her] 
daughter."  

Based on a review of the above evidence, the Board concludes 
that the appellant is not entitled to recognition as the 
veteran's surviving spouse for purposes of VA benefits.  The 
reason for the initial separation was the appellant's desire 
to be cared for by her mother during the pregnancy and birth 
of her first child.  But, after the child was born, the 
appellant continued to live with her mother and the veteran 
would come and visit; however, the appellant admitted that 
she did not want to "go chasing after him" and that she 
decided to stay with her mother and daughter.  This is 
corroborated by the veteran's own affidavit dated in 1946.  
Therefore, the Board cannot find that the veteran was at 
fault in causing the initial separation.  

The Board notes that it has considered the appellant's 
statements to the effect that the veteran abandoned her and 
that only after she found out that he was living with another 
woman, did she have her own affair.  Her statements to this 
effect are wholly incredible as they are contradicted by her 
own testimony and several retro-respective statements that 
the veteran abandoned her in 1952 and 1959, respectively.  It 
is clear that her current statements are motivated by the 
possibility of financial gain.  

In view of the foregoing, the Board finds that the clear 
preponderance of the evidence indicates that the appellant 
and the veteran were separated initially in October 1946, 
continuing until his death in 1963, due to her desire to have 
her mother to help her during the birth of her first child 
and her own reluctance to return to the veteran and their 
marital home in Fajardo and that they did not continuously 
cohabitate from the date of their marriage to the time of his 
death.  The Board further finds that the clear preponderance 
of the evidence shows that their separation was not due to 
the misconduct of the veteran.  The evidence indicates that 
the separation was due solely to the appellant's desire to 
leave her home with the veteran and be with her mother.  
Therefore, based on her testimony, the sole cause of the 
separation was the fault of the appellant because it was her 
decision to initially separate from the veteran even though 
she finally got the veteran to acquiesce.  38 C.F.R. § 3.53; 
Gregory, 5. Vet. App. at 112.  Thus, the criteria for 
recognition of the appellant as the surviving spouse of the 
veteran for purposes of VA death benefits have not been met. 




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for entitlement to death pension benefits 
has been received and the claim is reopened.  To this extent, 
the appeal is granted.  

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA benefits and, to this 
extent, the appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



